RICHARD E. ROBERTS, JR.
                             274th Judicial District- Official Reporter
                                        P. 0. Box 311905
                               New Braunfels, Texas 78131-1905

Facsimile                            New Braunfels/San Antonio             1-888-GET-DEPO
(830) 885-4634                            (830) 228-4634                     (888-438-33 7 6)



August 16, 2015


                        NOTIFICATION OF LATE RECORD


                       Third Court of Appeals No. 03-15-00409-CV
                              Trial Court Cause No. 12-0361
                                      Susan England
                                                v.
                  Janice Kolbe as Guardian of the Estate of Edna Moon
                              Location: Hays County, Texas
                          Trial Court No.: 274th Judicial District


I am the Official responsible for preparing the Reporter's Record in the above-
referenced appeal. The Reporter's Record is approximately 900 pages and was due on
July 31, 2015. I have completed 550 pages to date.

I am unable to file the record by the date such record is due because I just last week
prepared and filed Jeffrey Ryan Moore v. State of Texas, Third Court No. 03-15-00338-
CR. I would respectfully request an extension of time to September 15, 2015 to
complete and file the Reporter's Record in this case.

I, as the undersigned court official, certify that a copy of this Notification of Late Record
has been faxed to the parties to the judgment or order being appealed.




                            Signature  ~~~~      Richard E. Roberts, Jr.     l
                                                 Court Reporter, 274th Judicial District

 cc: Mr. Junkin
     Ms. Bascon